Citation Nr: 1821016	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-24 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for asthma.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for hepatitis, claimed as hepatitis C.

4.  Entitlement to service connection for a disability resulting in dizziness, claimed as Meniere's syndrome, to include as secondary to hearing loss and tinnitus.

5.  Entitlement to a rating in excess of 10 percent for gastritis.

6.  Entitlement to a compensable rating for internal hemorrhoids.

7.  Entitlement to a compensable rating for allergic rhinitis.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from May 1972 to May 1975, and from December 1977 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in November 2015.  A transcript of the hearing is contained in the record.

On his April 2011 claim, the Veteran sought entitlement to service connection for Meniere's syndrome.  During his November 2015 hearing, the Veteran stated that he suffered from dizzy spells, which began in the 1980s.  He believed that his dizziness was a result of his service-connected hearing loss and/or tinnitus.  A review of his claims file includes a July 2014 report of a feeling of vertigo related to use of his hearing aids.  However, the record did not include a diagnosis of Meniere's disease, or other condition related to his complaints of vertigo.  Additional treatment records from 2014 included that the Veteran's dizziness was a symptom of his panic attacks.  A November 2014 record indicated that the Veteran's panic attacks began in 1981.  He was diagnosed with a panic disorder, without agoraphobia.  As the Veteran's 2015 testimony indicated he sought service connection for the symptom of "dizziness," the Board has broadened his claim to one for a disorder that results in vertigo/dizziness.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue(s) of entitlement to service connection for asthma, hepatitis, a disability resulting in dizziness, and entitlement to increased ratings for gastritis, hemorrhoids, and allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2004 rating decision denied entitlement to service connection for asthma.  The Veteran did not appeal this initial denial.

2.  Evidence received since the July 2004 rating decision is not cumulative of the evidence at the time of the prior final denial of service connection for asthma, and may raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2004 decision is final.  38 U.S.C. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160 (d), 20.1100, 20.1103, 20.1104 (2017).

2.  Since the July 2004 decision, new and material evidence has been received to reopen the claim of entitlement to service connection for asthma.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C. §  7105; 38 C.F.R. §§ 20.302, 20.1103. 

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the additional evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. 

In July 2004, the Veteran's claim of entitlement to service connection for asthma was denied.  The claim was denied because "there was no medical opinion relating a current condition to an event or injury in service," and the mere transcription of a medical history did not make the 2004 examination report a reliable medical finding.  There was no established clinical diagnosis of asthma.  The Veteran did not perfect an appeal to the July 2004 decision, and it became final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1100.  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

At the time of the July 2004 rating decision, the evidence of record consisted of the Veteran's service treatment records, and a February 2004 pre-discharge evaluation.  During the February 2004 evaluation, the Veteran reported he had been told he had asthma, and he used an albuterol inhaler during the spring and fall seasons.  His asthma was "a result of his allergies."  Under "diagnoses" the examiner included "asthma" and suggested a follow-up pulmonary function test.  The Veteran's service treatment records included a May 1991 record of the Veteran's report that he had been diagnosed with bronchial asthma and allergic rhinitis by a civilian emergency room physician.  A June 1996 letter, from private physician J.S.H., included that the Veteran's baseline pulmonary function test results did not show asthma, but that he developed a cough with his seasonal allergies/hay fever.  Dr. J.S.H. prescribed a Proventil inhaler to be used, as needed, for wheezing.  Also in June 1996, he was given relief from participating in his Physical Readiness Test (PRT) during "grass season" due to a diagnosis of "asthma allergy."

Since the July 2004 denial, the Veteran and his wife have provided testimony related to his in-service symptoms of asthma, and his post-service continuation of symptoms.  He stated that his allergy condition caused his asthma, and that his asthma was worsened by the seasons and depending on where he was living.  He additionally testified that he continued to use his prescription inhaler, Proventil.

The additional evidence is "new" in that it was not previously before agency decision makers at the time of the July 2004 rating decision, and is not cumulative or duplicative of evidence previously considered.  As the evidence submitted is presumed credible for the purposes of reopening a claim, the Veteran's testimony regarding his in-service symptoms and continued symptoms is "material" evidence regarding the cause and continuation of his breathing symptoms, described as asthma.  This evidence alone or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claims.  The Veteran's testimony provided a more complete picture of the circumstances of his in-service asthma, and his statement of continued symptoms is evidence of a possible current disability.  Consequently, the new evidence raises a reasonable possibility of substantiating the Veteran's claims for service connection. 

Under these circumstances, the criteria to reopen the claim of entitlement to service connection for asthma are met.  38 U.S.C. §  5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for asthma is reopened.


REMAND

During his 2015 hearing, the Veteran testified that he received treatment from Dr. R.F. of Bluegrass Internal Medicine Associates for his claimed disabilities.  The Veteran's service treatment records included a statement from Dr. J.S.H. regarding the Veteran's allergies, and referenced a pulmonary function test which is not of record.  Although the record contains some limited private treatment records, as the claims are being remanded, the AOJ should request that the Veteran provide releases for any private treatment records, to include those from Drs. R.F. and J.S.H.

Asthma

The Veteran was afforded a separation examination in February 2004 where the examiner diagnosed asthma based on the Veteran's report of a history of asthma.  His service treatment records include a 1996 letter from a private treatment provider that the Veteran had "hay fever," allergic rhinitis, and a he was prescribed an inhaler to use, as needed, for wheezing.  The 1996 letter indicated that pulmonary function tests did not disclose asthma.  However, the pulmonary function test was not included in the record.  The 2004 separation examination did not include a pulmonary function test, and the Veteran's ongoing VA treatment records did not show that he had been provided a pulmonary function test in the interceding years since his discharge in 2004.  On remand, the Veteran must be afforded a VA respiratory examination, with all appropriate testing performed to diagnose asthma, or any other breathing disorder.

Hepatitis

In April 2011, the Veteran filed a claim of entitlement to service connection for hepatitis C.  During his Board hearing, it was determined that the Veteran was unsure of the type of hepatitis he was diagnosed with in service.  A review of his service treatment records included laboratory testing which showed that he was "Hep B Surf AG (HAA)" negative and that he was negative for HBAG as well.  One notation from February 1985 included the impression of hepatitis, Type A.  However, a January 1985 test results included that the testing was provided to rule out hepatitis A, and the results were noted to be "negative;" but also under "results" it stated "HAA."  

The Veteran has not been afforded a VA examination in relation to his claim for hepatitis.  As his service treatment records indicate that he was treated for hepatitis in service, a VA examination must be provided to determine if the Veteran has any residuals of his 1985 infection, or an ongoing "hepatitis" disability.



Disability resulting in vertigo/dizziness

During his Board hearing, the Veteran testified that during a VA audiology consultation the audiologist suggested that the Veteran had Meniere's syndrome related to his hearing loss and tinnitus.  The Board discovered a July 2014 VA audiology consultation where the Veteran reported a sensation of vertigo related to his use of hearing aids.  However, the audiologist did not record a diagnosis of Meniere's syndrome, or otherwise diagnose a disorder related to his complaints of vertigo.  Additional 2014 treatment records included a diagnosis of an anxiety disorder, with panic attacks.  One symptom of the panic attacks was "dizziness."  The Veteran and his wife testified that he suffered from "dizziness" during service, beginning in the 1980s, and continuing to the present.  

The Veteran has not yet been provided a VA examination in relation to his claim for Meniere's syndrome.  On remand, a VA examination or examinations must be provided to determine if the Veteran's has a disability resulting in dizziness/vertigo that began during his 30 years of service, or that is otherwise related to his service.  Currently the record indicates that his dizziness may be related to his hearing loss/tinnitus or a psychiatric disability.  A medical opinion is necessary to properly adjudicate this claim.

Increased Ratings

During the 2015 Board hearing, the Veteran and his representative noted that he had last been provided VA examinations for his service-connected disabilities in 2011, and that the examinations were outdated for rating purposes.  The Veteran also strongly felt that his gastritis and allergic rhinitis warranted increased ratings.

A letter from a private nurse practitioner, A.J.E., from Bluegrass Internal Medicine Associates, noted that the Veteran was being treated for gastroesophageal reflux disease (GERD) with associated gastric ulcers and gastrointestinal bleed.  He had been a patient since 2013, and was on Aciphex daily.  As noted above, the Board is remanding for ongoing treatment records.  

Notably, the 2011 VA examination included that the Veteran had diagnoses of allergic rhinitis and sinusitis.  The scheduled future VA examination should include evaluation of both, as a higher rating may be possible under a different diagnostic code. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide releases for medical records for all private care providers from 2004 to the present.  Specifically include a request for records from Bluegrass Internal Medicine Associates and Dr. J.S.H. of Kaplan and Hill, P.S.C. (asthma and allergies).

2.  Schedule the Veteran for a VA respiratory evaluation.  After a review of the record, and examination and interview of the Veteran, the examiner should provide the following opinion:

Is it at least as likely as not (50/50 probability or greater) that the Veteran currently has asthma that began in service?  Any necessary testing, to include pulmonary function testing, should be provided, if warranted.  

A complete explanation is required for all opinions expressed.

3.  Schedule the Veteran for an appropriate examination to determine if he suffers from any residuals of his in-service hepatitis infection.  Following a review of the record, and interview and examination of the Veteran, the examiner should provide the following:

a) Which type of hepatitis infection did the Veteran have in service in 1985?

b) Does the Veteran have any current residuals of his 1985 hepatitis infection?  Please describe any residuals, including the symptoms, functional impact, or state if the infection is ongoing.

A complete explanation is required for all opinions expressed.

4.  Schedule the Veteran for an appropriate examination or examinations to determine the underlying disability related to his symptom of vertigo/dizziness.  The record indicates that he has vertigo associated with his service-connected hearing loss/tinnitus, and that he also has the symptom of dizziness associated with an anxiety disorder.  Following a review of the record, and examination and interview of the Veteran, the examiner(s) should provide the following opinion:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran currently has a disability resulting in vertigo/dizziness that began in service?  The examiner should note the Veteran and his wife have credibly testified that his symptoms of dizziness began in the 1980s.

b) Is it at least as likely as not (50/50 probability or greater) that the Veteran currently has a disability resulting in vertigo/dizziness that is caused by his service-connected hearing loss and/or tinnitus?

A complete explanation is required for all opinions expressed.

5.  Schedule the Veteran for a VA gastrointestinal examination to determine the current severity of his service-connected gastritis.

6.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected internal hemorrhoids.

7.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected allergic rhinitis.  The examination should additionally include any findings relative to the Veteran's sinusitis (as noted in the 2011 examination).

8.  After completing the development requested above, readjudicate the Veteran's claims.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.








The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


